NO. 07-04-0019-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



NOVEMBER 3, 2005

______________________________



VIVIAN COONS, et al., 



Appellants



v.



TERRY COUNTY APPRAISAL DISTRICT, 



Appellee

_________________________________



FROM THE 121st
 DISTRICT COURT OF TERRY COUNTY;



NO. 15,803; HON. KELLY MOORE, PRESIDING

_______________________________



MEMORANDUM OPINION

_______________________________



Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

Vivian Coons, 
Bank of America, as Trustee of the Vivian Coons Trust, Jack Walker, as Executor of the Estate of Christina J. Coons, deceased, and as Trustee of the Michael Arthur Coons Revocable Trust, the Michael A. Coons Trust under the will of Christina J. Coons, the Terry Dean Coons Revocable Trust, the Terry Dean Coons Revocable Trust under the will of Christina J. Coons, the Ronda S. Caldwell Revocable Trust, the Ronda S. Caldwell Trust under the will of Christina J. Coons, the Mark C. Coons Trust 1, the Mark C. Coons Revocable Inter Vivos Trust, the Mark C. Coons Trust under the will of Christina J. Coons, the Gima D. Coons Trust 1, the Gima D. Coons Revocable Inter Vivos Trust, and the Gima D. Coons Trust under the will of Christina J. Coons
 
(the Coons) appeal from a judgment denying them recovery against the Terry County Appraisal District (Terry District).  Though couched in different words, the issues raised by the Coons mirror those asserted by Devon Energy Production Company, L.P. and PennzEnergy Exploration and Production, L.L.C.
 in our cause number 07-04-0005-CV.  Furthermore, the opinion we issued today in that case controls the outcome here.  So we incorporate that opinion into this one and affirm the 
judgment.

T
he record at bar disclosed that Terry District’s appraisals comported with the authority and analysis discussed in our opinion in 07-04-0005-CV.  In other words, Terry District included within its assessments only those portions of the reserves located within Terry County.  Accordingly, we overrule each issue and affirm the judgment of the trial court.



Per Curiam